         Case 9:20-cv-00139-KLD Document 12-1 Filed 10/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                 MISSOULA DIVISION

JAMES CHVILICEK,                                      CASE NO.: 9:20-cv-00139-DLC-KLD

                        Plaintiff
        vs.

WILLIAM M. AUSTIN; AUTO-OWNERS
SPECIALTY INSURANCE COMPANY; and                    PROPOSED ORDER GRANTING THE
JOHN DOES 1-5.                                       UNOPPOSED MOTION TO APPEAR
                                                       TELEPHONICALLY AT THE
                        Defendants                PRELIMINARY PRETRIAL CONFERENCE



        THE COURT, having reviewed the Unopposed Motion to Appear Telephonically at the

Preliminary Pretrial Conference, and being fully advised of the premises,

        HEREBY permits counsel for William M. Austin to appear telephonically at the

preliminary pretrial conference. The office of Mr. Austin’s counsel shall contact the Court to

arrange the call-in details.

        DATED this _______ day of ____________________, 2020.

                                            BY THE COURT:
